Case 8:20-cv-02704-WFJ-CPT Document 100-2 Filed 03/19/21 Page 1 of 4 PageID 587




                   EXHIBIT A
      Case 8:20-cv-02704-WFJ-CPT Document 100-2 Filed 03/19/21 Page 2 of 4 PageID 588




        March 10, 2021                                                   Molly K. McGinley
                                                                         molly.mcginley@klgates.com

                                                                         T +1 312 807 4419
                                                                         F +1 312 827 8000


        VIA PRIORITY MAIL

        «First» «Last»
        «Company»
        «Address_1»
        «Address_2»
        «City», «State» «Zip»

                 Re:      Notice of Proposed Class Action Settlement Pursuant to 28 U.S.C. § 1715


        Dear «First» «Last»:


        K&L GATES, LLP represents Adva Holdings, LLC and Encompass Specialty Network, LLC
        (“Defendants”) in a putative class action lawsuit entitled Advanced Interventional Pain &
        Diagnostics of Western Arkansas, LLC, on behalf of itself and all others similarly situated, v. Adva
        Holdings, LLC and Encompass Specialty Network, LLC, Case No. 8:20-cv-02704-WFJ-CPT. The
        lawsuit is pending before the Honorable William F. Jung in the United States District Court for the
        Middle District of Florida, Tampa Division. This letter is to advise you that Plaintiff filed an
        Unopposed Motion for Preliminary Approval of Class Action Settlement in connection with this
        class action lawsuit on March 1, 2021.

                 Case Name:                Advanced Interventional Pain & Diagnostics of Western Arkansas,
                                           LLC v. Adva Holdings, LLC, et al.

                 Case Number:              8:20-cv-02704-WFJ-CPT

                 Jurisdiction:             United States District Court,
                                           Middle District of Florida, Tampa Division

                 Date Settlement
                 Filed with Court:         March 1, 2021

        Defendants deny any wrongdoing or liability whatsoever, but have decided to settle this action
        solely in order to eliminate the burden, expense, and uncertainties of further litigation. In



K&L GATES LLP
70 W. MADISON ST. SUITE 3100 CHICAGO IL 60602
T +1 312 372 1121 F +1 312 827 8000 klgates.com
Case 8:20-cv-02704-WFJ-CPT Document 100-2 Filed 03/19/21 Page 3 of 4 PageID 589


 «First» «Last»


 compliance with 28 U.S.C. § 1715(b), the following documents referenced below are included on
 the CD that is enclosed with this letter:

        1.        28 U.S.C. § 1715(b)(1) – Complaint and Related Materials: Copies of the Class
                  Action Complaint, Answer to Class Action Complaint and Affirmative Defenses,
                  Amended Class Action Complaint, and Second Amended Class Action Complaint
                  are included on the enclosed CD.


        2.        28 U.S.C. § 1715(b)(2) – Notice of Any Scheduled Judicial Hearing: As of
                  March 10, 2021, the Court has not yet scheduled a final fairness hearing in this
                  matter. On March 3, 2021, the Court issued its Order Preliminarily Approving class
                  Action Settlement, Directing Notice, and Scheduling Final Approval Hearing,
                  setting the Final Approval Hearing to be heard at 9:30 a.m. Eastern on June 22,
                  2021 before the Honorable William F. Jung. Copies of the Order Preliminarily
                  Approving class Action Settlement, Directing Notice, and Scheduling Final
                  Approval Hearing and Plaintiff’s Unopposed Motion and Memorandum of Law in
                  Support of (I) Preliminary Approval of Class Action Settlement; (II) Certification of
                  the Settlement Class; and (III) Approval of Notice to the Class are included on the
                  enclosed CD.


        3.        28 U.S.C. § 1715(b)(3) – Notification to Class Members: Copies of the Long
                  Form Notice, Claim Form, and Facsimile Notice to be provided to the class are
                  included on the enclosed CD.


        4.        28 U.S.C. § 1715(b)(4) – Class Action Settlement Agreement: A copy of the
                  Settlement Agreement and Release is included on the enclosed CD.


        5.        28 U.S.C. § 1715(b)(5) – Any Settlement or Other Agreement: As of March 10,
                  2021, no other settlement or agreement has been entered into by the Parties to
                  this Action with each other, either directly or by and through their respective
                  counsel.


        6.        28 U.S.C. § 1715(b)(6) – Final Judgment: No Final Judgment has been reached
                  as of March 10, 2021. A copy of the Joint Stipulation of Dismissal of Defendant
                  Paradigm Management Services, LLC issued on January 5, 2021, is included on
                  the enclosed CD. A copy of the proposed Final Approval Order and Judgment is
                  also included on the enclosed CD.

        7.        28 U.S.C. § 1715(b)(7)(A)-(B) – Names of Class Members/Estimate of Class
                  Members: While Defendants and KCC Class Action Services, LLC are in the
                  process of gathering information on this issue, pursuant to 28 U.S.C. §
                  1715(b)(7)(A), at this time a complete list of names of class members as well as
                  each State of residence is not available, because the parties do not presently know

                                                    2
                                                                                           March 10, 2021
Case 8:20-cv-02704-WFJ-CPT Document 100-2 Filed 03/19/21 Page 4 of 4 PageID 590


 «First» «Last»


                  the names or current addresses of all the proposed settlement class members and
                  will not learn this information until reverse facsimile number searches are
                  conducted. Attached hereto as Appendix A is a breakdown of unique facsimile
                  number by State area code and an approximate percentage in relation to the
                  entirety of the Class. Pursuant to 28 U.S.C. § 1715(b)(7)(B), it is estimated that
                  there are approximately 36,416 unique facsimile numbers in the class.


        8.        28 U.S.C. § 1715(b)(8) – Judicial Opinions Related to the Settlement: As the
                  proposed Settlement is still pending final approval by the Court, there are no other
                  opinions available at this time. A copy of the Stipulation to Transfer issued
                  November 13, 2020 is included on the enclosed CD.

 If for any reason you believe the enclosed information does not fully comply with 28 U.S.C. §
 1715, please contact the undersigned immediately so that Defendants can address any concerns
 or questions you may have.


        Thank you.

 Very truly yours,


 /s/ Molly K. McGinley
 Molly K. McGinley


 Enclosure: CD Rom




                                                   3
                                                                                          March 10, 2021
